     Case 2:20-cv-01731-KJM-DMC Document 17 Filed 12/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES,                                 No. 2:20-CV-1731-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    SAFECO INSURANCE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The matter has been

18   set for a scheduling conference on January 13, 2021. See ECF No. 2. On the Court’s own

19   motion, the scheduling conference is vacated pending resolution of Defendants’ motions to

20   dismiss and Plaintiff’s motion for a more definite statement.

21                  IT IS SO ORDERED.

22

23   Dated: December 11, 2020
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
